Citation Nr: 1824512	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-29 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to May 6, 2014, and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
June 2010 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2017 Board videoconference hearing, a transcript of this hearing is of record.  

In an August 2014 rating decision, the RO increased the Veteran's disability rating for his PTSD from 30 percent disabling to70 percent disabling effective May 6, 2014, the date of the VA examination in which he first presented with symptoms approximating a 70 percent rating.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's service-connected PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood; it has not been productive of total occupational and social impairment.

2. The Veteran has been unable to obtain or sustain a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for a 70 percent disability rating, but no higher, for service-connected PTSD are met. 38 U.S.C. §§ 1155, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.130, Diagnostic Code 9411 (2017).

4. The criteria for a TDIU rating have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings Claims

Disability ratings are determined by comparing a Veteran's symptomatology during the pertinent period on appeal with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase in a previously established rating (as in this case), the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence may be competent to address any matter not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of pertinent symptoms increased sometime prior to the date of the examination reports noting pertinent findings.  The Board has also considered the history of the Veteran's disabilities prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.

Pyramiding, or the process of rating the same disability under multiple Diagnostic Codes, is to be avoided.  See id. § 4.14.  However, VA may assign multiple ratings for separate and distinct symptoms so long as none of the symptoms overlap.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Further, although using symptoms from a nonservice connected disability for the purposes of rating a disability that is service connected is prohibited, if it is not possible to distinguish between the respective symptoms because they are so intertwined, then the symptoms will be attributed to the service-connected disability.  See 38 C.F.R. §§ 3.102, 4.14; Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Psychiatric Disorder Rating

The Veteran seeks an initial disability rating in excess of 30 percent for PTSD for the period prior to May 6, 2014, and additionally a rating in excess of 70 percent for PTSD for the period from May 6, 2014 onward.  

The Veteran's PTSD has been rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411, this Diagnostic Code rates the psychiatric pathology under the VA Schedule rating formula for mental disorders.

The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum scheduler rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9413.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

A July 2008 VA examination report noted that the Veteran reported that his primary physician had placed him on stress leave from work.  An April 2009 medical statement from a private physician noted that the Veteran's PTSD had affected his ability to perform his job and that he could engage only in limited stress situations and limited interpersonal relations.  His concentration was noted to be limited.  The physician advised against a return to his prior work and psychological counseling was suggested.

A December 2009 VA medical opinion noted that the Veteran quit his job with a bank after a disagreement with his bosses and that, as a result his depression increased.  The examiner found that the Veteran's "intense anger made him more unemployable" and that his PTSD "contributed to the ease of anger and the severity of his depression."  The opinion provider, a psychologist stated that "it is more likely than not that [the Veteran's] service connected PTSD and associated depression contribute significantly to his inability to return to gainful employment.  His PTSD and anger symptoms make it impossible for him to work with the management authorities that set policies for the banks."

In September 2010, the Veteran's treating psychologist at the VA Vet Center, who had been caring for the Veteran since July 2009 for PTSD and related major depressive disorder, provided a medical statement opining that "[the Veteran's] symptoms of PTSD have become unmanageable and are interfering with his ability to function in all aspects of his life.  The psychologist noted severe sleep disturbance and intrusive thoughts of trauma multiple times per day which trigger debilitating panic attacks.  She stated:

These anxiety attacks render him incapable of organizing his thinking or behavior and he has difficulty grounding himself.  During these episodes his behavior may be illogical or disorganized.  [The Veteran] takes medications to manage these attacks; however, the medications often make him drowsy and interfere with his ability to concentrate, plan, and prioritize tasks.  [The Veteran] finds social interactions particularly stressful and he easily becomes irritable, angry and anxious.  He is unable to maintain prolonged social contacts without a significant increase of his PTSD symptoms.  He remains hypervigilant and is physiologically hyperaroused most of the time.  These symptoms hinder his ability to concentrate and focus consistently and [the Veteran] frequently lacks the physical and emotional energy to complete a full day without rest.  The Veteran also struggles with severe memory and concentration problems due to his PTSD and related depression.

She concluded that the Veteran had "serious symptoms and severe incapacity in social and occupational functioning" and that, while the Veteran was committed to treatment and therapy, despite this, "the Veteran remains severely impaired."  She concluded, [h ]e is in my opinion unemployable."

A November 2010 VA examination noted frequent, passive suicidal thoughts; a lack of motivation to do activities; sleep difficulties; irritability; difficulty concentrating; and exaggerated startle response.  His symptoms were described as persistent, occurring several times weekly, and moderate to severe.  The VA examiner found that the occupational and social impairment associated with the Veteran's pertinent psychiatric pathology was best summarized as: "Occasional decrease in work efficiency."  The Veteran's noted symptoms featured depressed mood, persistent nightmares, flashbacks, increase in triggers, and loss of patience.  The examiner also noted that the Veteran had major depressive disorder that affected his interpersonal and social functioning more significantly.  While the examiner found it seemed to be a separate condition, the examiner noted that the symptoms appeared to overlap.  The Veteran reported that he had frequent depressive episodes and frequent episodes of irritability and anger and that since his last VA examination he had experienced some passive suicidal thoughts.

The Board notes that the United States Court of Appeals for Veterans Claims has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). Accordingly, the Board has considered all of the psychiatric symptoms shown in this case to be part of the service-connected disability picture for consideration in the rating issue on appeal.

A May 2014 VA examiner found the Veteran's mental health diagnoses resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran' symptoms were noted as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, and disturbances in motivation and mood.  

Considering the Veteran's specifically identified symptoms, the Board notes that the Veteran was confirmed by the November 2010 VA examiner to have psychiatric symptomatology that featured suicidal ideation.  The probative value of the examiner's assessment of occupational and social functioning is limited as the examiner clearly did not consider the Veteran's depressive disorder in assessing the Veteran's functioning, but the examination report certainly suggests that the examiner's assessment of his occupational and social functioning would be more severe if the depressive disorder was considered in conjunction with the Veteran's PTSD, as required by Mittleider.  The evidence of record, including as early as the 2008 VA examination report noted that difficulty in adapting to stressful circumstances (including work or worklike setting) was part of his psychiatric disability picture.  Those symptoms / impairments, suicidal ideation, and difficulty in adapting to stressful circumstances, are listed exemplars of the types of manifestations associated with the level of impairment contemplated by a 70 percent rating.  

The key question, then, for determining whether the criteria for a 70 percent rating are met prior to May 6, 2014, is whether such symptoms manifested in "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  With attention to the examples provided by the rating formula for mental disorders, the Board finds that the Veteran's suicidal ideation (including as shown in other evidence) is reasonably indicative of deficiency of at least judgment, thinking, and mood (and arguably other elements of functioning).  The Board also finds that the shown "difficulty in adapting to stressful circumstances (including work or worklike setting)" is reasonably indicative of deficiency of at least work and school functioning.  Further, the September 2010 statement by the Veteran's treating psychologist is highly probative evidence that the Veteran's PTSD led to deficiencies in most areas at that time.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of suicidal ideation, and difficulty in adapting to stressful circumstances, sufficiently indicates deficiency of at least judgment, thinking, and mood as contemplated by the criteria for a 70 percent rating despite instances where such deficiencies were not observably evident to a clinician during particular consultations.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the clinical evidence prior to May 6, 2014, reasonably supports finding that the Veteran's service-connected pathology manifested in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation and difficulty in adapting to stressful circumstances (including work or worklike setting).  Thus, the Board finds that this evidence supports entitlement to assignment of a 70 percent rating for the service-connected psychiatric disorder for the entire period on appeal.

The remaining question before the Board is whether a rating in excess of 70 percent is warranted for the service-connected psychiatric pathology at any time during the period on appeal.  [At the time of the September 2017 Board hearing, the Veteran indicated that he did not want the undersigned to consider a 100 percent schedular rating for PTSD; however, he later provided written statements indicating he would like the Board to consider the higher evaluation.]

The Veteran's testimony at his September 2017 Board hearing focused upon testimony and references to evidence concerning symptoms such as difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; panic attacks; depressed mood; lack of motivation; feelings of irritability, anger, depression, and sleep problems.  The symptoms the Veteran discussed during his Board hearing are contemplated by the rating criteria for the 70 percent rating currently assigned for the service-connected psychiatric pathology.  The evidence of record and the Veteran's testimony do not indicate that his service-connected psychiatric pathology manifests in total occupational and social impairment.  

During the Board hearing, the Veteran described the fact that he withdraws from social contact at times, but noted that he had a service dog who "keep[s] [him] social.  I force myself to go out.  Every day we go to someplace different for lunch."  He stated that his dog wears a vest that says "please pet me" and in this way people will approach him to talk.  He has been married throughout the appeal period and he has a relationship with his grandchildren and sees them on a regular (weekly) basis.  He also testified that his best friend lives nearby and they talk daily as well as another best friend that he keeps in touch with.  The Board recognizes that the Veteran clearly experiences significant functional impairment due to his service-connected psychiatric pathology, but the Board is unable to find that the impairment described represents the total social impairment required for a 100 percent rating (the only available schedular rating in excess of 70 percent).

The probative and detailed VA psychiatric examination reports from November 2010 and May 2014 agree that the Veteran does not have total occupational and social impairment associated with his psychiatric impairment.  There is no significant medical evidence of record that contradicts those findings.

The Board has further considered the pertinent shown symptomatology to determine whether the Veteran's pathology is otherwise shown to manifest in total occupational and social impairment.  The Board finds, however, that the evidence of record does not show that the Veteran's psychiatric pathology is manifested by total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The testimony and evidence also does not show symptoms of similar nature, severity, and duration to those contemplated in the criteria for a 100 percent rating.

For the period prior to May 6, 2014, the Board finds that the credible probative evidence is at least in equipoise with regard to the question of whether the Veteran's PTSD manifested in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as those contemplated by the criteria for a 70 percent rating.  Thus, the Veteran's appeal is granted to the extent that the Board finds that an initial 70 percent rating is warranted for his service-connected psychiatric pathology.

Throughout the period on appeal, the Board finds that the evidence does not show that the Veteran's anxiety disorder with PTSD has manifested in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Each of the two VA compensation examiners expressly concluded that the Veteran's psychiatric pathology did not manifest in total occupational and social impairment.  Each of the two VA compensation examiners identified symptomatology that did not include symptoms of the nature represented in the exemplars of the 100 percent rating criteria.  The conclusions of each VA compensation examiner are supported by the clinical findings.

Additional references to the Veteran's mental health are presented in other evidence of record, including the Veteran's treatment records from VA and Vet Center consultations.  The additional evidence of record does not present findings concerning the Veteran's mental health that significantly expand upon, revise, or contradict the findings in the most detailed evidence discussed by the Board in this decision.

In summary, the Board finds that the evidence of record establishes entitlement to an initial rating of 70 percent for PTSD, but the evidence does not establish that the criteria for a rating in excess of 70 percent for PTSD have been met.  No competent medical professional assessed the Veteran's mental health impairment as featuring the total occupational and social impairment due to symptoms of the nature and severity contemplated by the criteria for a rating in excess of 70 percent.  Not only had the Veteran not exhibited the symptoms listed as examples for a rating of 100 percent (the next schedular rating available above 70 percent), but his psychiatric symptoms are not otherwise shown to have been of similar severity, frequency, and duration as contemplated by the criteria for ratings in excess of 70 percent.  See Vazquez-Claudio, 713 F.3d at 118.  The Veteran's service-connected psychiatric impairment clearly caused significant occupational and social impairment, but just not total impairment due to symptoms of the severity, frequency, and duration contemplated by the criteria for a rating in excess of 70 percent.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective psychiatric examinations, have more nearly approximated the criteria for a 70 percent rating, and have not manifested in such severity to warrant a rating in excess of 70 percent during any portion of the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the award of a further increased rating in excess of 70 percent, that doctrine is not applicable to this extent.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).

In summary, an initial rating of 70 percent is warranted for anxiety disorder with PTSD throughout the period on appeal; no rating for anxiety disorder with PTSD in excess of 70 percent is warranted.

TDIU

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted.

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more. 38 C.F.R. § 4.16(a). Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

A claimant need not show 100 percent unemployability in order to be entitled to TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). The criteria of 38 C.F.R. § 4.16 establish a flexible standard for TDIU that takes into account the claimant's individual circumstances, to include his or her education and occupational experience. Id. The Board cannot deny TDIU without producing evidence, as distinguished from mere conjecture, showing the claimant can perform work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Here, the Veteran has met the schedular percentage requirements for TDIU throughout the appeal period. The Veteran's service connected disabilities are the following: PTSD, rated 70 percent disabling; coronary artery disease, rated 30 percent disabling since September 18, 2014; type II diabetes mellitus, rated 20 percent disabling since October 28, 2001; hypertension, rated 10 percent disabling since October 28, 2001; tinnitus rated 10 percent disabling since October 13, 2010; and bilateral hearing loss, rated noncompensably disabling. Throughout the appeal, his combined disability rating was as least 70 percent.  The Veteran's combined rating has met the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) throughout the appeal.

According to his November 2010 TDIU claim, the Veteran completed two years of college and took "various bank training classes" over the 34 years he worked for a large national bank.  He last worked full-time in 2008.  

The Board finds the statements from the Veteran and his wife combined with the September 2010 psychologist's opinion and significant aspects of the remaining medical evidence to be probative evidence weighing in favor of the Veteran's claim for TDIU. Although other evidence of record presents findings that the Veteran was not rendered unemployable as a result of certain service-connected disabilities, these opinions do not address the combined impact of his service-connected disabilities on his ability to engage in employment. As such, the Board finds that the unsupportive opinions do not constitute persuasive probative evidence that the Veteran's service-connected disabilities, taken together, do not preclude substantially gainful employment. Accordingly, resolving any remaining reasonable doubt regarding the degree of disability/impairment in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that a TDIU rating is warranted throughout the appeal period.


ORDER

A 70 percent rating for PTSD is granted throughout the appeal, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 70 percent for PTSD is denied.

TDIU is granted throughout the appeal, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


